Citation Nr: 0635831	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  98-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In February 2003, the veteran attended a hearing before a 
Veterans Law Judge at the Newark, New Jersey RO.  A 
transcript of the hearing is of record.  The Board notes that 
the Veterans Law Judge who presided at the veteran's hearing 
is no longer employed by the Board.  The veteran was informed 
by letter in August 2006 that he would be afforded another 
Board hearing if desired and that if he did not respond 
within 30 days, the Board would assume that he did not desire 
another Board hearing.  The veteran did not respond to this 
letter.


FINDING OF FACT

Paranoid schizophrenia was not present within one year of the 
veteran's discharge from active service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
the veteran's active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
March 2004.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability rating elements of the claim in a letter mailed in 
March 2006.  

The record also reflects that the veteran has been afforded a 
VA examination and the originating agency has obtained the 
veteran's service medical records and post-service treatment 
records.  In this regard, the Board notes that the veteran's 
VA examination was conducted in December 1996, and no medical 
opinion regarding the etiology of the veteran's paranoid 
schizophrenia is of record.  The Board finds that an 
additional examination is not required because the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would substantiate the claim.  In addition, the veteran 
testified at his February 2003 hearing that he was first 
treated and diagnosed with paranoid schizophrenia at the 
Lyons VA Medical Center (VAMC) from December 1976 to December 
1978.  The originating agency attempted to obtain records for 
this period, and in a September 2005 response from the Lyons 
VAMC was informed that a search of all records showed no 
treatment during this period.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in April 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that his paranoid schizophrenia originated 
during service and was the basis for his early separation 
from service.  Service medical records show no finding or 
diagnosis of a psychiatric disorder, and a mental status 
examination performed in October 1976 in conjunction with the 
veteran's discharge from service shows that all mental status 
findings were normal and that no psychiatric disorder was 
diagnosed.  

The post-service medical evidence shows that the veteran has 
a long history of hospitalizations and treatment for his 
psychological disorder, with the earliest documented 
hospitalization occurring in July 1982 at the Montrose VAMC 
following a drug detoxification program.  At that time the 
veteran was noted to have an antisocial personality disorder.  
The Board notes that the record initially shows a diagnosis 
of paranoid schizophrenia in December 1986 during the 
veteran's first period of hospitalization at the Lyons VAMC 
Psychiatric Unit.  While the record contains numerous later 
treatment records pertaining to the veteran's paranoid 
schizophrenia, there is no medical evidence suggesting that 
it was present within one year of the veteran's discharge 
from service or that it is etiologically related to service.

With respect to the issue of presumptive service connection, 
during his February 2003 hearing before the Board, the 
veteran testified that he began hearing voices during basic 
training and that he was first hospitalized for schizophrenia 
at the Lyons VAMC in December 1976, one month after his 
discharge from active duty.  The Board notes that in the 
veteran's initial claim for service connection for paranoid 
schizophrenia received by VA in September 1993, he provided a 
history of hospitalizations beginning in the 1980s.  In 
addition, during his VA psychological examination in December 
1996 and psychological examinations conducted for the State 
of New Jersey in January 1998 and the Social Security 
Administration in September 1998, the veteran stated that he 
had a history of hospitalization since the 1980s.  In fact, 
the veteran first alleged that he was hospitalized for his 
schizophrenia in December 1976 in his January 1998 notice of 
disagreement.  In the Board's opinion, the history reported 
by the veteran for compensation purposes in January 1998 and 
during his February 2003 hearing, more than 20 years 
following his discharge from services, is not reliable.  
Moreover, it is inconsistent with the history reported during 
all his psychological examinations and prior correspondence 
with VA, which show that the veteran gave a history of 
hospitalizations beginning in the 1980s.  The Board notes 
that in January 2001 the veteran submitted two statements 
from individuals attesting to his psychological 
hospitalization at the Lyons VAMC in 1976 and 1978; however, 
the Board finds that these two statements are not very 
probative as they seek to recall events that occurred almost 
25 years prior and are not substantiated by the medical 
evidence of record.  The record in fact contains medical 
evidence pertaining to treatment and evaluation of the 
veteran in 1977 and on other occasions prior to the 1986 when 
paranoid schizophrenia was diagnosed, and none of those 
medical records include any reference to schizophrenia.  It 
is also noteworthy that the veteran filed a claim for VA 
compensation benefits in 1977, after his alleged initial 
diagnosis of schizophrenia, but that claim also included no 
reference to schizophrenia or any other psychiatric disorder.  
In sum, the Board has not found any of the lay evidence to 
the effect that the veteran experienced hallucinations in 
service or within one year of the his discharge from service 
or to the effect that schizophrenia was diagnosed within one 
year of the veteran's discharge from service to be credible.

Moreover, to the extent that the veteran is claiming that the 
disorder is etiologically related to service, the Board notes 
that as a lay person, the veteran is not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


